DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment / Arguments
The response, filed 09/29/2022, has been entered. Claims 21-25 are added. Claims 11-20 are cancelled. Claims 1-10 and 21-25 are pending. Applicants arguments regarding claims 1-10 and 21-23 have been fully considered but are unpersuasive. Applicant’s arguments regarding claims 24-25 have been fully considered, but are moot due to a new grounds of rejection, necessitated by amendment.
On pages 6-7 of the response, applicant argues that the term “about” in claims 1, 3-4, and 8 doesn’t render the claims indefinite. Specifically, applicant states that “[i]n determining the range encompassed by the term “about”, one must consider the context of the term as it is used in the specification and claims of the application” (citing the MPEP). Applicant argues that [0024] of the instant specification provides adequate definition for what is encompassed by ”about”. [0024] of the instant specification states “[t]he term ‘about’ used with reference to numerical values refers to numbers including the referenced number and numbers having functional equivalence to the referenced number”. In response, the examiner submits that [0024] of the instant specification provides no clarity with regards to the metes and bounds of the ranges preceded by “about” in the instant claims. The phrase “numbers having functional equivalence to the referenced number” is not explicitly clear as it relates to the metes and bounds of the claims. If the term “about” includes all numbers having functional equivalence, why claim a range at all? The previous and instant 112b rejections stated that the instant “specification does not provide a standard for ascertaining the requisite degree”. If the specification recited that “the term about means within 10%”, then such a recitation would be clear; however, merely stating that “about” includes “numbers having functional equivalence to the referenced number” provides no additional clarity with regards to the scope of patent protections sought by applicant. Therefore the examiner finds the aforementioned argument unpersuasive.
On pages 8-11, applicant argues that Zheng fails to teach “soaking to provide a moisture content of the charge of unsprouted popcorn kernels by weight from about 25% to about 35%” and “a relative humidity from about 30% to about 70%”. Applicant further argues that, even assuming in arguendo that Zheng teaches the claimed moisture percentage(s), Zheng fails to teach that the moisture percentage(s) is by weight. Applicant further argues that “Zheng actually discloses a string of what amounts to sentence fragments with no contextual grammar” and states that “[if] the Patent Office continues to rely on Zheng for any rejections, Applicant respectfully requests that an intelligible translation be provided”. In response, the examiner agrees that the previously provided English translation of Zheng contains many sentence fragments and terrible grammatical context; however, even the previously provided English translation states ([0008]) “corn or soaking solution is 30 to 85% of weight of corn” and ([0009]) “relative humidity of 35 to 100%”. Secondly, as requested by applicant, the examiner provides an alternate translation. This translation is attached to the instant Office action as an appendix. [0008]-[0009] of the previously provided English translation (retrieved from PE2E SEARCH) corresponds to [0011]-[0012] of the alternate translation (retrieved from espacenet). Therefore the examiner finds the aforementioned argument unpersuasive.
On page11-12 of the response (regarding claim 7), applicant argues that, although Leusner teaches a moisture sensor to measure a moisture content and that “the moisture content…is a critical parameter for the germination process”, the combination proposed by the examiner fails to teach “the controller is configured to activate the moisture sensor to detect a moisture content of popcorn kernels held within the germination unit when output from the optical sensor at least substantially matches the optical measurement”. In response, the examiner notes that claim 7 doesn’t require that the moisture sensor is activated only once the “output from the optical sensor at least substantially matches the optical measurement”. The aforementioned limitation of claim 7 is also read upon by art, or the combination thereof, which teaches use of the optical sensor, the optical sensor output matching the optical measurement, and substantially continuous use of a moisture sensor (i.e. moisture being measured before as well as during the time at which the optical sensor output substantially matches the optical measurement). The examiner also notes that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Further, "[a] person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396. See MPEP 2141.03 I. In this case: Hauck teaches an optical germination sensor and reference germination threshold ([0028] and claim 5 in view of [0009]); Staroverov teaches the moisture content is a critical parameter for the germination process (page 3, fourth paragraph); and Leusner teaches a moisture sensor configured to measure a moisture content ([0054], [0066]). Thus, the combination teaches, or at the very least strongly/reasonably suggests, the simultaneous use of an optical sensor and a moisture sensor which meets the limitations of claim 7. Therefore the examiner finds the aforementioned argument unpersuasive.
On pages 12-13 of the response (regarding new claims 21-25), applicant argues that the cited references only teach “a single step water bath with a constant temperature” and thus allegedly fail to teach the claim 21 limitations of an activation step and a steeping step (“wherein the activation step includes soaking…in the soaking fluid at a temperature of between about 30°C to about 60°C for a first duration, and wherein the steeping step includes soaking…in the soaking fluid at a temperature of between about 20°C to about 30°C for a second duration greater than the first duration”). Firstly, the examiner notes that "apparatus claims cover what a device is, not what a device does." A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114 II. Further, functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function. Therefore, if the prior art discloses a device that can inherently perform the claimed function, a rejection under 35 U.S.C. 102 and/or 35 U.S.C. 103 may be appropriate. See MPEP 2114 IV. In this case, the combination cited for the rejection of claim 1 (as well as at least Hauck and Zheng individually) clearly teaches an apparatus that can inherently perform the claimed function of “soaking…in the soaking fluid at a temperature of between about 30°C to about 60°C for a first duration, and…soaking…in the soaking fluid at a temperature of between about 20°C to about 30°C for a second duration greater than the first duration”. Hauck teaches a temperature of between 21.1°C and 32.2°C ([0020], claim 3) and that the temperature is controllable ([0015], [0020]). Zheng teaches a temperature of 20-45°C ([0008]-[0009] of the previously provided English translation). The examiner also notes that the claimed “activation step” and “steeping step” have an overlapping temperature range (i.e. a temperature of 30°C reads on the temperatures for both steps). Therefore the examiner finds the aforementioned argument unpersuasive.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1, 3-4, 8, and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1, 3-4, 8, and 21-23: The term “about” is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination, the term “about” is not considered (e.g. from about 25% to about 35% is interpreted as from 25% to 35%).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Hauck (US 20090130267 A1, prior art of record) in view of Zheng et al. (CN 103719991 A, prior art of record - all citations are to the previously provided English translation) and further in view of Fitzgerald et al. (US 20140093636 A1, prior art of record).Regarding claim 1:Huack teaches (FIG. 1) a system for producing sprouted popcorn kernels comprising:
a soaking tank (that which contains the water and seeds/kernels - 4; [0015], [0020]) sized and dimensioned to receive a volume of soaking fluid sufficient to cover the charge of unsprouted popcorn kernels, the soaking tank configured to hold the charge of unsprouted popcorn kernels in contact with the soaking fluid; 
a germination unit (8; [0023]) coupled with the soaking tank to receive soaked unsprouted popcorn kernels from the soaking tank, to at least partially germinate the soaked unsprouted popcorn kernels without acrospire formation ([0009]); 
a germination sensor ([0028]; claim 5) coupled with the germination unit, the germination sensor oriented to detect a germination progress of the at least partially germinated popcorn kernels and generate an output signal in response thereto; and
a drying unit (14; [0017], [0030]; claim 10)Huack fails to teach:
the tank is sized and dimensioned to receive a charge of at least 100 lbs. of unsprouted popcorn kernels
soaking to provide a moisture content of the charge of unsprouted popcorn kernels by weight from about 25% to about 35%
the germination unit configured to maintain a relative humidity from about 30% to about 70%
a controller communicatively coupled with the germination sensor to receive the output signal, the controller configured to compare the output signal to reference germination thresholds to determine whether the output signal from the germination sensor meets or exceeds at least one reference germination threshold
the drying unit communicatively coupled with the controller and responsive to instructions from the controller when the output signal from the germination sensor meets or exceeds at least one reference germination threshold
the drying unit configured to dry the sprouted popcorn kernels to a moisture content by weight from about 14% to about 16%Zheng teaches:
soaking to provide a moisture content of the charge of unsprouted popcorn kernels by weight from about 25% to about 35% ([0008]-[0009]); the germination unit configured to maintain a relative humidity from about 30% to about 70% ([0008]-[0009])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the moisture content and humidity of Zheng in the device of Huack to germinate the seed/kernels. Huack explicitly teaches germination by soaking the seeds/kernels (FIG. 1 - 4; [0015], [0020]) and then, after soaking and removal of the water, keeping the seeds/kernels moist (8; [0023]); however, Huack is silent as to the exact moisture content for soaking and the exact humidity levels for germination. Zheng teaches moisture content levels for soaking and humidity levels for germination of seed.Fitzgerald teaches:
the drying unit configured to dry the sprouted popcorn kernels to a moisture content by weight from about 14% to about 16% ([0005], [0007])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to dry the kernels to a moisture content of 14% to 16%, as taught by Fitzgerald, in the device of Huack to yield popcorn which may be popped by the user. Huack explicitly teaches that the seeds/kernels should be dried (FIG. 14; [0017], [0030]; claim 10) and that they are used for popcorn (abstract, [0011], [0030]); however, Huack is silent as to the exact moisture content that the seeds/kernels should be dried to. Fitzgerald teaches what the moisture content should be to yield popcorn.
     Regarding the limitation of “the tank is sized and dimensioned to receive a charge of at least 100 lbs. of unsprouted popcorn kernels”: “mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled". See MPEP 2144.04 IV. The aforementioned claim limitation is merely reciting the relative dimensions of the soaking tank. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
     Regarding the limitations of “a controller communicatively coupled with the germination sensor to receive the output signal” and “the drying unit communicatively coupled with the controller and responsive to instructions from the controller”: The court has held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. See MPEP 2144.04 III.
     Regarding the limitations of “compare the output signal to reference germination thresholds to determine whether the output signal from the germination sensor meets or exceeds at least one reference germination threshold” and “when the output signal from the germination sensor meets or exceeds at least one reference germination threshold”: the examiner holds that Huack inherently teaches this limitation. Specifically, Huack explicitly teaches a germination sensor ([0028]; claim 5) which may be embodied as an electro-optical sensor which monitors changes in seed opacity. This sensor is used to determine when the seeds have reached the apex of germination (abstract, [0009]). As such, the sensor output must inherently be compared to some sort of “threshold” or “value” in order to make such a determination regarding when “apex of germination” has been reached.
Regarding claim 4:Huack, Zheng, and Fitzgerald teach all the limitations of claim 1, as mentioned above.Huack and Zheng appear to, but fail to explicitly teach:
wherein the germination unit is configured to produce sprouted popcorn kernels having a moisture content by weight from about 30% to about 35%     Zheng teaches a water content of ~25% after soaking and prior to transferring to the “germination unit” ([0008]). Zheng teaches that the germination unit maintains a relative humidity of 35% to 100% ([0009]). As such, it appears that the moisture content would increase past 25% due to the high humidity; however, this is not explicitly taught.
     However, in light of the above, the examiner holds the instant claim limitation as merely routine optimization within prior art conditions or through routine experimentation. See MPEP 2144.05 II A. Also see MPEP 2144.05 in general.
Regarding claim 5:Huack, Zheng, and Fitzgerald teach all the limitations of claim 1, as mentioned above.Huack also teaches:
wherein the germination sensor includes an optical sensor configured to measure an opacity of a hull of popcorn kernels held within the germination unit ([0028]; claim 5), and a hull opacity measurement prior to acrospire formation ([0028] and claim 5 in view of [0009])
     Regarding “wherein the reference germination thresholds include”: the examiner holds that Huack inherently teaches this limitation. Specifically, Huack explicitly teaches a germination sensor ([0028]; claim 5) which may be embodied as an electro-optical sensor which monitors changes in seed opacity. This sensor is used to determine when the seeds have reached the apex of germination (abstract, [0009]). As such, the sensor output must inherently be compared to some sort of “threshold” or “value” in order to make such a determination regarding when “apex of germination” has been reached.
Regarding claim 21:Huack, Zheng, and Fitzgerald teach all the limitations of claim 1, as mentioned above.As combined in the claim 1 rejection above, Huack and Zheng explicitly teach:
wherein the controller (Huack - that which controls the temperature of the temperature controlled bath - [0015], [0020]) is communicatively coupled with the soaking tank (Huack - that which contains the water and seeds/kernels - 4; [0015], [0020]) to provide the moisture content of the charge of unsprouted popcorn kernels by weight from about 25% to about 35% (Zheng - [0008]-[0009])
     The examiner notes that "apparatus claims cover what a device is, not what a device does." A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114 II. Further, functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function. Therefore, if the prior art discloses a device that can inherently perform the claimed function, a rejection under 35 U.S.C. 102 and/or 35 U.S.C. 103 may be appropriate. See MPEP 2114 IV. In this case, Huack clearly teaches an apparatus that can inherently perform the claimed functions of “to provide an activation step and a steeping step” and  “wherein the activation step includes soaking the charge of unsprouted popcorn kernels in the soaking fluid at a temperature of between about 30°C to about 60°C for a first duration, and wherein the steeping step includes soaking the charge of unsprouted popcorn kernels in the soaking fluid at a temperature of between about 20°C to about 30°C for a second duration greater than the first duration”. The examiner notes that: Hauck teaches a temperature of between 21.1°C and 32.2°C ([0020], claim 3); Zheng teaches a temperature of 20-45°C ([0008]-[0009]); and the claimed “activation step” and “steeping step” have an overlapping temperature range (i.e. a temperature of 30°C reads on the temperatures for both steps).
Regarding claim 22:Huack, Zheng, and Fitzgerald teach all the limitations of claim 21, as mentioned above.Huack also teaches:
wherein the first duration is from about 15 minutes to about 120 minutes
     The examiner notes that "apparatus claims cover what a device is, not what a device does." A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114 II. Further, functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function. Therefore, if the prior art discloses a device that can inherently perform the claimed function, a rejection under 35 U.S.C. 102 and/or 35 U.S.C. 103 may be appropriate. See MPEP 2114 IV. In this case, Huack clearly teaches (e.g. based on [0020]) an apparatus that can inherently perform the claimed function of “soaking…for a first duration…wherein the first duration is from about 15 minutes to about 120 minutes”. 
Regarding claim 23:Huack, Zheng, and Fitzgerald teach all the limitations of claim 22, as mentioned above.Huack also teaches:
wherein the second duration is from about 4 hours to about 8 hours
     The examiner notes that "apparatus claims cover what a device is, not what a device does." A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114 II. Further, functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function. Therefore, if the prior art discloses a device that can inherently perform the claimed function, a rejection under 35 U.S.C. 102 and/or 35 U.S.C. 103 may be appropriate. See MPEP 2114 IV. In this case, Huack clearly teaches (e.g. based on [0020]) an apparatus that can inherently perform the claimed function of “soaking…for a second duration… wherein the second duration is from about 4 hours to about 8 hours”.

Claims 2-3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hauck (US 20090130267 A1, prior art of record) in view of Zheng et al. (CN 103719991 A, prior art of record - all citations are to the previously provided English translation) and Fitzgerald et al. (US 20140093636 A1, prior art of record) and further in view of Leusner et al. (US 20030206996 A1, prior art of record).Regarding claim 2:Huack, Zheng, and Fitzgerald teach all the limitations of claim 1, as mentioned above.Huack fails to teach:
a moisture sensor coupled with the soaking tank, the moisture sensor positioned to measure a moisture content of the charge of unsprouted popcorn kernelsLeusner teaches:
a moisture sensor ([0054], [0066])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the moisture sensor of Leusner in the device of Huack to increase accuracy and quality control. As set forth in the claim 1 rejection above, Huack explicitly teaches germination by soaking the seeds/kernels (FIG. 1 - 4; [0015], [0020]) and Zheng teaches the soaking should yield a specific water content or level of moisture ([0008]-[0009]). By using the moisture sensor of Leusner, the specific moisture content/level may be directly monitored in real time, yielding increased accuracy and quality control.
Regarding claim 3:Huack, Zheng, Fitzgerald, and Leusner teach all the limitations of claim 2, as mentioned above.As combined in the claim 2 rejection above, Huack, Zheng, and Leusner teach:
wherein the controller (see claim 1 rejection above) is communicatively coupled with the moisture sensor (see claim 2 rejection above), and wherein the controller is configured to initiate transfer (see claim 1 rejection above regarding automation of a manual activity) of soaked unsprouted popcorn kernels from the soaking tank to the germination unit (Huack - [0023]) when the moisture sensor detects a moisture content of the charge of unsprouted popcorn kernels by weight from about 29% to about 33% (Zheng - see claim 1 rejection above)
Regarding claim 8:Huack, Zheng, and Fitzgerald teach all the limitations of claim 1, as mentioned above.Huack also teaches:
drying the sprouted popcorn kernels (FIG. 1 - 14; [0017], [0030]; claim 10As combined in the claim 1 rejection above, Fitzgerald teaches:
the final moisture content by weight after drying should be from about 14% to about 16% ([0005], [0007])Huack fails to teach:
a moisture sensorLeusner teaches:
a moisture sensor ([0054], [0066])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the moisture sensor of Leusner in the device of Huack to increase accuracy and quality control. As set forth above, Fitzgerald teaches that the final moisture content after drying is a critical parameter to ensure the popcorn pops properly and has the desired taste and texture ([0005], [0007]). By using the moisture sensor of Leusner, the specific moisture content/level may be directly monitored in real time, yielding increased accuracy and quality control.
     Regarding the limitation of “the moisture sensor coupled with the drying unit and communicatively coupled with the controller, wherein the controller is configured to instruct the drying unit to stop drying the sprouted popcorn kernels”: The court has held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. See MPEP 2144.04 III.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hauck (US 20090130267 A1, prior art of record) in view of Zheng et al. (CN 103719991 A, prior art of record - all citations are to the previously provided English translation) and Fitzgerald et al. (US 20140093636 A1, prior art of record) and further in view of Staroverov (RU 2482700 C1, prior art of record - all citations are to the previously provided English translation) and Leusner et al. (US 20030206996 A1, prior art of record).Regarding claim 6:Huack, Zheng, and Fitzgerald teach all the limitations of claim 1, as mentioned above.Huack also teaches:
sprouted popcorn kernels prior to acrospire formation ([0009])Huack fails to teach:
wherein the germination sensor includes a moisture sensor configured to measure a moisture content of popcorn kernels held within the germination unit, and wherein the reference germination thresholds include a moisture contentStaroverov teaches:
wherein the reference germination thresholds include a moisture content (page 3, fourth paragraph)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the moisture content threshold of Staroverov in the device of Huack to yield better control of the germination process. Staroverov teaches that the moisture content is a critical parameter for the germination process (page 3, fourth paragraph) and, thus, this moisture content threshold should be used to determine that the germination process is “triggered” (Staroverov - page 3, fourth paragraph).Leusner teaches:
wherein the sensor includes a moisture sensor configured to measure a moisture content ([0054], [0066])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the moisture sensor of Leusner in the device of Huack to increase accuracy and quality control. As set forth above, Staroverov teaches that the moisture content is a critical parameter for the germination process (page 3, fourth paragraph) and, thus, this moisture content threshold should be used to determine that the germination process is “triggered” (Staroverov - page 3, fourth paragraph). By using the moisture sensor of Leusner, the specific moisture content/level may be directly monitored in real time, yielding increased accuracy and quality control.
Regarding claim 7:Huack, Zheng, and Fitzgerald teach all the limitations of claim 1, as mentioned above.Huack also teaches:
wherein the germination sensor includes an optical sensor, wherein the reference germination thresholds include an optical measurement of sprouted popcorn kernels prior to acrospire formation, and output from the optical sensor at least substantially matches the optical measurement of sprouted popcorn kernels prior to acrospire formation ([0028] and claim 5 in view of [0009])Huack fails to teach:
a moisture sensor, wherein the controller is configured to activate the moisture sensor to detect a moisture content of popcorn kernels held within the germination unitStaroverov teaches:
the moisture content of popcorn kernels held within the germination unit is a critical parameter for the germination process (page 3, fourth paragraph)Leusner teaches:
wherein the sensor includes a moisture sensor configured to measure a moisture content ([0054], [0066])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the moisture sensor of Leusner in the device of Huack to increase accuracy and quality control. As set forth above, Staroverov teaches that the moisture content is a critical parameter for the germination process (page 3, fourth paragraph) and, thus, this moisture content threshold should be used to determine that the germination process is “triggered” (Staroverov - page 3, fourth paragraph). By using the moisture sensor of Leusner, the specific moisture content/level may be directly monitored in real time, yielding increased accuracy and quality control.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hauck (US 20090130267 A1, prior art of record) in view of Zheng et al. (CN 103719991 A, prior art of record - all citations are to the previously provided English translation) and Fitzgerald et al. (US 20140093636 A1, prior art of record) and further in view of Lundquist et al. (US 6013863 A, prior art of record).Regarding claim 9:Huack, Zheng, and Fitzgerald teach all the limitations of claim 1, as mentioned above.Huack fails to teach:
a decontamination unit configured to receive the charge of unsprouted popcorn kernels prior to introduction to the soaking tank, the decontamination unit including an input to receive a decontamination fluid and direct the decontamination fluid to contact the charge of unsprouted popcorn kernelsLundquist teaches:
decontaminating / sterilizing the popcorn kernels with a decontamination fluid prior to soaking and germination (col. 4, lines 31-37; col. 25, first two paragraphs)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the decontamination fluid of Lundquist in the device of Huack to ensure a standardized germination (i.e. eliminating variables such as contamination from affecting the germination) and/or to prevent dangerous contaminates (e.g. fungi or spores thereof, etc.) in the resulting popcorn.
Regarding claim 10:Huack, Zheng, Fitzgerald, and Lundquist teach all the limitations of claim 9, as mentioned above.As combined in the claim 9 rejection above, Lundquist teaches:
wherein the decontamination fluid includes at least one of sodium hypochlorite (NaOCl) or an organic liquid decontaminating agent (col. 4, lines 31-37; col. 25, first two paragraphs - bleach is sodium hypochlorite)

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Hauck (US 20090130267 A1, prior art of record) in view of Zheng et al. (CN 103719991 A, prior art of record - all citations are to the previously provided English translation) and Fitzgerald et al. (US 20140093636 A1, prior art of record) and further in view of Notten et al. (US 20100130365 A1).Regarding claim 24:Huack, Zheng, and Fitzgerald teach all the limitations of claim 21, as mentioned above.Huack fails to teach:
wherein the activation step occurs in the absence of lightNotten teaches:
wherein the activation step occurs in the absence of light ([0023], [0253], [0254])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to soak the seeds in the absence of light for at least part of the soaking, as taught by Notten, in the device of Huack to improve the hydration / germination process. Notten teaches that “light or darkness…also influence the outcome of the hydration method” ([0023]).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Hauck (US 20090130267 A1, prior art of record) in view of Zheng et al. (CN 103719991 A, prior art of record - all citations are to the previously provided English translation), Fitzgerald et al. (US 20140093636 A1, prior art of record), and Notten et al. (US 20100130365 A1) and further in view of Ochiai et al. (US 20080008812 A1).Regarding claim 25:Huack, Zheng, Fitzgerald, and Notten teach all the limitations of claim 24, as mentioned above.Huack fails to teach:
wherein the steeping step occurs in the presence of lightOchiai teaches:
wherein the steeping step occurs in the presence of light ([0096]-[0098])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to soak the seeds in the presence of light for at least part of the soaking, as taught by Ochiai, in the device of Huack to increase antioxidants or to increase antioxidant activity. Additionally/alternatively, one of ordinary skill in the art would use light during the soaking process to improve the hydration / germination process. Notten teaches that “light or darkness…also influence the outcome of the hydration method” ([0023]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Herbert Keith Roberts whose telephone number is (571)270-0428. The examiner can normally be reached 10a - 6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856